{¶ 32} I respect the hard work and diligence of law enforcement. However, police cannot be allowed to stop someone minding their own business on private property, hold them against their will to verify whether or not they are allowed to be on that property, then seize and prosecute them for the contents of their pockets as a result of the illegal detention.
 {¶ 33} I understand the officer was not familiar with the property he was supposed to be patrolling, i.e., LMHA property. This justifiable ignorance does not justify the stop. The evidence in this case is clearly fruit of the poisonous tree and must be suppressed.
 {¶ 34} I feel the majority sets a dangerous precedent in allowing this warrentless search lacking in probable cause and without reasonable suspicion.
 {¶ 35} Therefore, I respectfully dissent.